DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 06 November 2022 for the application filed 08 July 2019. Claims 1-4, 6-18, 23-26, and 28-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/012735, filed 08 January 2017; PRO 62/443,749, filed 08 January 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 23: “a pressure gradient device… configured to create a pressure gradient through the nanoporous membrane”; and 
Claims 2 and 24: “a device… configured to reverse the created pressure gradient through the nanoporous membrane”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“a pressure gradient device such as a pump, a diaphragm, a vacuum device, a thermoelectric device such as a peltier [sic] device, a mechanical device for fluid flow modification, or the like” (pg. 9, lines 3-4); and
“a device for reversing the created pressure gradient is provided, and may include a pump controller for changing the direction of pump rotation, a switch for changing polarity or removing electrical power from a thermoelectric device, a valve or fluid diversion structure, a vacuum controller for changing or removing vacuum from one side of the membrane, or the like” (pg. 9, lines 5-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-12, 15, 23-26, 28-34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1).
Regarding Claims 1 and 23, FISSELL discloses an ultrafiltration system (p0003, p0015) comprising a silicon nitride nanoporous membrane (i.e., a nanoporous membrane comprising a first surface with a  plurality of pores; p0008, p0088), a housing that contains the membrane with a fluid delivery passageway positioned to deliver fluid across the membrane (i.e., a tangential fluid flow device for creating a tangential fluid flow velocity of a biofluid across the surface of the nanoporous membrane having a plurality of pores; p0015; FIG. 3; tangential flow: p0187), and a pump configured to pass fluid through the fluid delivery passageway (i.e., a pressure gradient device in fluid communication with the biofluid and configured to create a pressure gradient through the nanoporous membrane; p0017). An exemplary system is disclosed in Example 2, FIG. 3, p0159. FISSELL further discloses the membranes have nanopores with 10 to 100 nm pore sizes (p0158), which significantly overlaps with the claimed range of pore diameters between 20 nanometers and 120 nanometers and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Absent showings that the claimed range would be advantageous, significant, or critical beyond expected results, such a range is obvious to one of ordinary skill in the art. These nanofabricated pores are further disclosed to include linear, square, circular, ovoid, elliptical, or other shapes (i.e., wherein the pores have a generally circular shape; p0089-0090).
	The preambles “for isolating extracellular vesicles from biofluids” (Claim 1) and “for isolating cell free DNA from biofluids” (Claim 23) merely state the intended use of each invention and further fail to distinguish or limit the body of each claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claims 2 and 24, FISSELL makes obvious the devices of Claims 1 and 23, respectively. As stated in the 35 USC 112(f) interpretation of Claims 2 and 24, the claimed “device… configured to reverse the created pressure gradient” includes “a pump controller for changing the direction of pump rotation, a switch for changing polarity or removing electrical power from a thermoelectric device, a valve or fluid diversion structure, a vacuum controller for changing or removing vacuum from one side of the membrane, or the like” (Specification, pg. 9, lines 5-9). FISSELL further discloses the addition of devices to clean the membrane by thermal, acoustic, electrical or mechanical means (p0114) that reverses fouling of the pores of the nanoporous membrane (i.e., a device… configured to reverse the created pressure gradient; p0115).
	Furthermore, the limitation “to release captured extracellular vesicles” is directed towards an intended result of the use of the claimed device. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claims 3 and 25, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses a silicon nitride nanoporous membrane (i.e., the nanoporous membrane is nanoporous silicon nitride; p0008, p0088).
Regarding Claims 4 and 26, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses that for a 1 mm × 1 mm area, there are approximately 104 pores (p0101); other examples have a range of pore densities, e.g., 105 pores (p0092). While these pore densities are less than the claimed at least 107 pores per square millimeter, FISSELL further discloses the number of pores on the membrane is dependent on the desired filtration volume (p0092). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find the claimed range of at least 107 pores per square millimeter to be an obvious design choice. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claims 6 and 28, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses a tangential flow of 1-2 mL/min across the face of the membrane (p0187). FISSELL also discloses the housing that holds the membrane has dimensions of a width of, e.g., 100 mm (p0030), and the membranes channels are approximately 400 µm thick (FIG. 1; p0157); for the disclosed tangential flow of 1-2 mL/min, this indicates a tangential flow velocity of approximately 0.42-0.84 mm/sec, which reads on the claimed range of a tangential flow velocity between 100 micrometers per second and 10 centimeters per second.
Furthermore, the instant limitations are directed toward materials or articles worked upon by the claimed device, namely, fluid flowing through the device, and is therefore, not subject to patentability. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Even further, because FISSELL has shown that the disclosed ultrafiltration system is capable of achieving a tangential flow velocity, especially within the claimed range, the instant limitations are necessarily met.
Regarding Claims 7 and 29, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses a 30 mmHg cross-membrane pressure (p0076), which is approximately 4 kPa, which reads on the claimed range of a created pressure gradient through the nanoporous membrane being between 1 pascal and 1 atmosphere.
Furthermore, the instant limitations are directed toward materials or articles worked upon by the claimed device, namely, fluid flowing through the device, and is therefore, not subject to patentability. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Even further, because FISSELL has shown that the disclosed ultrafiltration system is capable of achieving a transmembrane pressure differential, especially within the claimed range, the instant limitations are necessarily met.
Regarding Claims 8-10 and 30-32, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL also discloses the housing that holds the membrane has a length of less than 300 mm (i.e., a channel having a channel length; the channel length along the principal direction of flow is between 1 millimeter and 1 meter; p0030) and the membranes channels are approximately 400 µm thick (i.e., a channel having… a channel height; the channel height is between 100 nanometers and 1 millimeter; FIG. 1; p0157).
The limitation “for containing tangential flow of the biofluid” (Claims 8 and 30) is directed toward an intended use of the claimed membrane. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claims 11, 12, 15, and 33, 34, 37, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses the membranes are surface coated with polyethylene glycol (i.e., wherein the nanoporous membrane further comprises a coating; wherein the nanoporous membrane further comprises a defined surface chemistry; wherein the nanoporous membrane further comprises polyethylene glycol; p0034, p0105).

Claim(s) 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1), as applied to Claims 1 and 23 above, and further in view of LI et al. (Langmuir, 2016, 32, pg. 11386-11394).
Regarding Claims 13 and 35, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises a carbenylated monolayer.
LI discloses the functionalization of inorganic surfaces with functional organic molecules (abstract); to a silicon nitride surface, LI discloses the formation of a carbenylated monolayer (§Introduction, par. 4, pg. 11387; §Materials, pg. 11387; FIGs. 1 and 2). Advantageously, the introduction of such an organic interface expands the usefulness of passivated inorganic surfaces as SiN to be stably functionalized with desirable functional coatings (§Introduction, par. 3-4, pg. 11386-11387; §Conclusion, pg. 11392). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a carbenylated monolayer as taught by LI to the nanoporous membrane made obvious by FISSELL.

Claim(s) 14 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1), as applied to Claims 1 and 23 above, and further in view of HIRSCH et al. (US PGPub 2008/0179243 A1).
Regarding Claims 14 and 36, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises an aliphatic coating.
HIRSCH discloses the functionalization of a separation surface with aliphatic groups (p0006). Advantageously, the use of aliphatic groups provides a hydrophobic character to the surface and allows for Van der Waals interactions with target molecules (p0007). Absent additional details or specificity as to the type of aliphatic coating or desired properties of the claimed nanoporous membrane, such an aliphatic coating as disclosed by HIRSCH on the nanoporous membranes made obvious by FISSELL would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.

Claim(s) 16 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1), as applied to Claims 1 and 23 above, and further in view of ARECHIGA et al. (US PGPub 2014/0353231 A1).
Regarding Claims 16 and 38, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises a zwitterionic species.
ARECHIGA discloses ceramic membrane surfaces functionalized with zwitterionic acid molecules (p0060); advantageously, such a functionalization prevents membrane fouling (p0060). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a zwitterionic species as taught by ARECHIGA onto the ceramic silicon nitride nanoporous membranes made obvious by FISSELL.

Claim(s) 17 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1), as applied to Claims 1 and 23 above, and further in view of STINE et al. (Langmuir 2007, 23, pg. 4400-4404).
Regarding Claims 17 and 39, FISSELL makes obvious the devices of Claims 1 and 23, respectively. FISSELL further discloses the nanoporous membranes can be further modified with surface treatments (p0103-0105); however, FISSELL is deficient in disclosing the nanoporous membrane further comprises an aminated interface.
	STINE discloses the amination of silicon nitride films for bioMEMS devices (silicon nitride bioMEMS: §Introduction, par. 1, pg. 4400; amination: §Introduction, par. 4, pg. 4401). Advantageously, aminating silicon nitride surfaces greatly expands on the functional capabilities of the surface, especially for biological applications (§Introduction, par. 4, pg. 4401; §Conclusion, pg. 4404). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide an aminated interface as disclosed by STINE for the silicon nitride nanoporous membrane made obvious by FISSELL.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FISSELL et al. (US PGPub 2009/0131858 A1), as applied to Claim 1 above, and further in view of VLASSIOUK et al. (PNAS, 106, 50, December 15, 2009; pg. 21039-21044).
Regarding Claim 18, FISSELL makes obvious the device of Claim 1. FISSELL further discloses the pores of the nanoporous membrane include other shapes and extend from one surface of the membrane to the other (p0090; FIG. 1). FISSELL is deficient in explicitly disclosing that the plurality of pores of the first surface are of a greater diameter than the related plurality of pores that extend through the second surface.
VLASSIOUK discloses modification of silicon nitride membrane pores to provide conical shaped pores (abstract) where the diameter of the pore at one surface of the membrane is greater than the diameter of the pore at the opposite surface of the membrane (FIG. 3). Advantageously, such pore structures provide excellent separation capabilities and offer a versatile platform for biomolecule separations, especially DNA analysis (middle and end of par. 4, pg. 21039) and further, have excellent selectivity in filtration processes (§Conclusions, par. 1, pg. 21043). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide such a claimed pore geometry as disclosed by VLASSIOUK for the silicon nitride nanoporous membranes made obvious by FISSELL.

Response to Arguments
Applicant’s amendments, with respect to the rejection(s) of claim(s) 1 and 23 under 35 USC 102(a)(1)/(a)(2) as being anticipated by FISSELL have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 as being obvious over FISSELL. Amendments to independent Claims 1 and 23 have added the limitations that (1) the pores have a generally circular shape, (2) a range of pore diameters is between 20 nanometers and 120 nanometers, and (3) the pressure gradient device is in fluid communication with the biofluid. These added limitations are either taught by or obvious over FISSELL as noted in the above 35 USC 103 rejections of Claims 1 and 23.
In the reply filed 06 November 2022, Applicant argues that because FISSEL “teaches a device for separations that uses a material having slits that are smaller than the pores of the present invention (page 3, par. 0035, page 25 claim 1) and with a ratio of length to width of at least 2:1 (page 3, par. 0020)” (pg. 9-10), the prior art fails to disclose or suggest the present invention.
The Examiner respectfully disagrees. Applicant is merely citing preferred embodiments disclosed by the prior art. It is noted that FISSELL also discloses the possibility for the pores to be circular and thus, not to have such an aspect ratio, and to have overlapping pore diameters/sizes as those claimed. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II).
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777